Thomas G. Russoniello, et al., 1 Petitioners, v. Commissioner of Internal Revenue, RespondentRussoniello v. CommissionerDocket Nos. 42850, 42847, 42848, 42849United States Tax Court21 T.C. 828; 1954 U.S. Tax Ct. LEXIS 286; February 26, 1954, Promulgated *286 Decisions will be entered for the respondent.  Each of the four petitioners contributed equal amounts in payment of medical expenses incurred by their mother.  They deducted such amounts on their respective returns as medical expenses incurred on behalf of a dependent.  No additional amounts were contributed by any of them toward her support.Held, no one of the petitioners contributed more than one-half of their mother's support.  She is, therefore, not a dependent of any of them, within the terms of section 25 (b) (3) of the Code; and deductions may not be taken for medical expenses paid on her behalf.  Thomas G. Russoniello, pro se.Stanley W. Herzfeld, Esq., for the respondent.  Rice, Judge.  RICE*829  These consolidated proceedings involve deficiencies in income tax asserted against the petitioners, as follows:194819491950Thomas G. Russoniello$ 203.12$ 70.06$ 83.68Andrew Russoniello0   83.1278.25John J. Russoniello185.6484.49109.05Sabin G. Russoniello0   44.000   The sole issue to be determined is whether the petitioners are entitled to deduct, pursuant to section 23 (x) of the Internal Revenue Code, amounts paid*287  for the medical care of their mother.Some of the facts were stipulated.FINDINGS OF FACT.The stipulated facts are so found and are incorporated herein.The petitioners are brothers; and during the taxable years here in issue, they resided in the State of New Jersey and filed their returns with the collector of internal revenue for the fifth district of New Jersey.The petitioners' mother, the late Josephine Russoniello, suffered a cerebral hemorrhage in October 1947.  She was bedridden and confined to various hospitals from that date until her death in April 1951.  The total of the medical expenses incurred in caring for petitioners' mother, during 1948, 1949, and 1950, was $ 8,624.46, $ 3,922.26, and $ 3,578.76, respectively.  These medical expenses were paid by P. Russoniello & Sons, Inc., a holding corporation.  They were charged in equally apportioned amounts as loans by the corporation to each of the four petitioners, their brother, Michael Russoniello, and their sister, Mary Russoniello.  Each of these six had equal interests in the corporation.  Each petitioner's apportioned share of the medical expenses paid in this manner was, for the years 1948, 1949, and 1950, in the *288  respective amounts of $ 1,437.41, $ 653.71, and $ 596.46.OPINION.Section 23 (x) of the Internal Revenue Code provides for the deduction of medical expenses "paid during the taxable year, not compensated for by insurance or otherwise, for medical care of * * * a dependent specified in section 25 (b) (3) * * *." It is the contention of each of the petitioners that their mother was a dependent during the years in issue, and that the proportionate share of the medical expenses paid by each on her behalf is, therefore, deductible on their respective returns.  However, though their mother may have been dependent on them, collectively, for her support, she does not come within the statutory definition of a dependent to which we are referred by section 23 (x).  Thus section 25 (b) (3) provides that a mother may be termed a dependent if "over half of * * * [her] support, *830  for the calendar year in which the taxable year of the taxpayer begins, was received from the taxpayer * * *." No one of the petitioners contributed, by himself, more than half of the support of their mother.  They apportioned the burden of her medical expenses equally among themselves, and no evidence was introduced*289  to show that any of the petitioners had made additional contributions toward her support during the years in issue.  Therefore, for the purpose of this deduction, she does not qualify as the dependent of any of them.  Unfortunately, the Code makes no provision for the deduction of expenses incurred in the support of one's parent when such expenses are borne in exactly equal amounts by the children.  This is true even though the entire support of the parent was received from the children.Decisions will be entered for the respondent.  Footnotes1. The following proceedings have been consolidated:↩PetitionerDocket No.YearsAndrew Russoniello428471949 and 1950John J. Russoniello428481948, 1949, and 1950Sabin G. Russoniello428491949          Thomas G. Russoniello428501948, 1949, and 1950